Citation Nr: 0105329	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-44 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a total (100 percent) rating 
for Hodgkin's lymphoma, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's disability rating for 
Hodgkin's lymphoma from 100 percent to 30 percent, effective 
November 1, 1994.  He responded with a timely notice of 
disagreement, and this appeal was initiated.  

The rating decision out of which this appeal arises was 
issued by the RO in Chicago, Illinois.  However, the veteran 
has subsequently relocated and his claims have been 
transferred to the RO in St. Petersburg, Florida.  

This appeal has twice been presented to the Board, in August 
1996 and June 1999, at which times it was remanded for 
additional development.  In the Board's June 1999 remand, the 
RO was ordered to provide the veteran a statement of the case 
on the issue of a compensable initial rating for service 
connected bilateral hearing loss, as he had voiced 
disagreement with this rating at a June 1994 personal 
hearing.  Accordingly, he was provided with an August 1999 
supplemental statement of the case on this issue, and within 
the accompanying cover letter, advised to "respond within 60 
days to perfect your appeal as to the new issue."  The 
veteran did not file a timely substantive appeal on this 
issue, and it is therefore not within the jurisdiction of the 
Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).  However, at his July 2000 personal hearing before a 
member of the Board, the veteran again stated that his 
service connected bilateral hearing loss has worsened; this 
statement constitutes an informal claim, and should be 
considered accordingly by the RO.  See 38 C.F.R. § 3.155 
(2000).  



FINDINGS OF FACT

1.  Treatment, to include chemotherapy and a bone marrow 
transplant, for the veteran's Hodgkin's lymphoma was 
completed in October 1992.  

2.  According to the medical evidence of record, the 
veteran's Hodgkin's lymphoma is in remission, without 
recurrence or metastasis since the completion of treatment in 
October 1992.  

3.  The veteran has been awarded service connection for 
bilateral hearing loss, tinnitus, and sterility, all 
secondary to his service connected Hodgkin's lymphoma.  


CONCLUSION OF LAW

The reduction in the veteran's disability rating for 
Hodgkin's lymphoma, from 100 percent to 30 percent, effective 
November 1, 1994, was proper.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.105, 3.310, 4.1, 
4.3, 4.117, Diagnostic Code 7709 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded service connection for Hodgkin's 
lymphoma in March 1993, and a total (100 percent) initial 
rating was assigned.  In a July 1993 rating decision, he was 
awarded service connection for bilateral hearing loss and 
tinnitus, as secondary to his Hodgkin's lymphoma.  

A March 1994 VA general medical examination was afforded the 
veteran, and his Hodgkin's lymphoma was noted to be in 
remission, with no maintenance chemotherapy required.  He had 
had no acute attacks since October 1992, when his 
chemotherapy was ended, and his current general health was 
described as good.  He was also afforded a bone marrow 
transplant in October 1992.  The final diagnosis was of 
Hodgkin's lymphoma, in remission.  

The RO considered this evidence and in an April 1994 rating 
decision, a reduction in his disability rating for Hodgkin's 
lymphoma, from 100 percent to 30 percent, was proposed.  The 
veteran was so informed, and responded that same month with a 
letter voicing disagreement with the proposed reduction in 
his disability rating.  

Also of record is a May 1994 military medical examination 
report.  His medical history was reviewed, including his 
October 1992 bone marrow transplant.  His postoperative 
recovery was described as "relatively benign," and 
resulting in "complete remission."  He was at the time of 
examination "currently asymptomatic," and was pursuing his 
college education.  He was on no medications at the time of 
examination.  Physical evaluation revealed no abnormalities, 
and a review of his systems was unremarkable.  His complete 
blood count was within normal limits, and CT scans of the 
chest, abdomen, and pelvis were negative for evidence of 
recurrent Hodgkin's lymphoma.  The final diagnoses included 
Hodgkin's lymphoma, in complete remission, and status post 
chemotherapy and post bone marrow transplant.  However, as he 
was only a few years into his recovery, he was at a "high 
risk" for relapse, and should therefore continue to seek 
quarterly medical review.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1994.  He stated that he continues 
to have fatigue, dizziness, and other residuals secondary to 
his Hodgkin's lymphoma and the resulting chemotherapy, and 
therefore did not feel a reduced rating was justified.  At 
that time he also requested service connection for sterility, 
arthritis, and a respiratory disorder, all secondary to 
Hodgkin's lymphoma, as well as a compensable rating for his 
service connected hearing loss.  

Also in June 1994, the veteran submitted a written statement 
from N.C.S., M.D., a physician who had treated the veteran as 
part of his recovery.  Dr. S. stated that while his lymphoma 
is in remission, he continues to have side effects of the 
cancer and accompanying treatment.  These residuals include 
bilateral hearing loss, some dizziness and light-headedness, 
respiratory impairment, and sterility.  Additionally, he 
continues to face the risk of "likely" relapse.  

The RO considered this evidence and issued an August 1994 
rating decision, reducing the veteran's disability rating for 
Hodgkin's lymphoma from 100 percent to 30 percent, effective 
November 1, 1994.  He responded with a timely notice of 
disagreement, and this appeal was initiated.

In a March 1995 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating and 
entitlement to special monthly compensation, for sterility.  
Service connection for a respiratory disorder secondary to 
chemotherapy was denied.  

The veteran testified on his own behalf at an April 1996 
personal hearing before a traveling member of the Board.  He 
again reported bilateral hearing loss, tinnitus, respiratory 
complaints, and joint pain as residuals of his service 
connected Hodgkin's lymphoma.  At the time of his hearing, he 
was not employed, but he was attending school.  

The veteran's appeal was forwarded to the Board in August 
1996, at which time it was remanded for additional 
development.  In a September 1998 rating decision, the RO 
denied the veteran service connection for arthritis and a 
disability characterized by dizziness and lightheadedness.  
The appeal was then returned to the Board.  

In a June 1999 Board decision and remand, the veteran was 
awarded a compensable initial rating of 10 percent for his 
service connected tinnitus, and the issue of restoration of 
his total (100 percent) rating for Hodgkin's lymphoma was 
again remanded.  

The veteran was afforded a personal hearing at the RO before 
a member of the Board in July 2000, wherein he repeated his 
prior assertions.  He testified regarding his bilateral 
hearing loss, which he stated had become worse.  He currently 
uses a hearing aid in each ear.  Thereafter, his claim was 
again returned to the Board.  

Analysis

The veteran appeals the reduction, effective November 1, 
1994, of his total (100 percent) rating for service connected 
Hodgkin's lymphoma to 30 percent.  38 C.F.R. § 3.105(e) 
(2000) allow for the reduction in evaluation of a service-
connected disability when considered warranted by the 
evidence, but only after certain procedural requirements are 
met.  See also 38 C.F.R. § 4.1 (2000) (a disability may 
require re-ratings over time in accordance with changes in 
law, medical knowledge and the veteran's condition).  A 
rating proposing the reduction and setting forth all material 
facts and reasons must be prepared, and the veteran must be 
given notice of the proposed reduction, and reasons 
therefore, and he must be given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at their present level.  38 C.F.R. 
§ 3.105(e) (2000).  

As is noted above, the veteran was notified in April 1994 of 
the RO's intent to reduce his 100 percent rating for his 
Hodgkin's lymphoma, and he was afforded the opportunity to 
present additional medical evidence, as well as his own 
contentions.  A June 1994 predetermination hearing was also 
afforded the veteran.  Following the requisite period of 60 
days for response, the evaluation was reduced, effective 
November 1, 1994, via an August 1994 rating decision, based 
on all pertinent evidence, to include the March 1994 VA 
medical examination, the May 1994 military medical 
examination, and the June 1994 medical statement submitted by 
the veteran in opposition to the reduction.  Thus the RO did 
not violate the procedural requirements of 38 C.F.R. 
§ 3.105(e).  Inasmuch as the reduction was taken within less 
than five years of the award of the 100 percent rating, it is 
not governed by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.  See 38 C.F.R. § 3.344 (2000).  

The veteran's service connected Hodgkin's lymphoma is 
evaluated under Diagnostic Code 7709, for 
lymphogranulomatosis, also known as Hodgkin's disease.  The 
regulations for rating hemic and lymphatic disabilities were 
revised effective October 23, 1995.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000); VAOPGCPREC. 3-2000 (April 10, 2000).  

Under the criteria in effect prior to the regulatory changes, 
a 100 percent rating is continued for 1 year following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic measures.  Thereafter, if there has been no 
relapse, the disability rating will be based on any 
residuals.  A 100 percent evaluation is warranted for acute 
(malignant) or chronic types of lymphogranulomatosis with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  A 60 percent rating is warranted based on 
general muscular weakness with loss of weight and chronic 
anemia or lymphogranulomatosis with secondary pressure 
symptoms, such as marked dyspnea, edema with pains and 
weakness of an extremity, or other evidence of severe 
impairment of general health.  A 30 percent evaluation is 
assigned for Hodgkin's disease when there is occasional low-
grade fever with mild anemia, fatigability or pruritus.  
38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).  

Subsequent to the 1995 regulatory changes, a 100 percent 
disability rating is assigned in cases of service connected 
Hodgkin's lymphoma for six months following the cessation of 
any surgery, radiation, antineoplastic chemotherapy, or other 
therapeutic measures.  Thereafter, the veteran is to be 
afforded a mandatory VA medical examination, and if there 
have been no local recurrences or metastasis, the Hodgkin's 
lymphoma will be rated based on any residuals.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to 38 C.F.R. § 3.105(e) (2000).  38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (2000).  

In the present case, the medical evidence of record 
demonstrates the veteran's chemotherapy ceased in October 
1992, also the time he underwent a bone marrow transplant.  
As his 100 percent rating was not reduced until November 1, 
1994, he was afforded this total rating for in excess of one 
year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic measures, 
in compliance with the old version of Diagnostic Code 7709, 
the more favorable of the two versions of the code in this 
instance.  Additionally, the medical evidence demonstrates 
that he was in complete remission at the time of the 
reduction, without general muscular weakness, weight loss, 
chronic anemia, lymphogranulomatosis with secondary pressure 
symptoms, such as marked dyspnea, edema with pains and 
weakness of an extremity, or other evidence of severe 
impairment of general health, as would warrant a 60 percent 
rating or higher under the old criteria.  The March 1994 VA 
medical examination report noted the veteran's Hodgkin's 
lymphoma to be in remission, without need of maintenance 
chemotherapy.  His overall health was described as good.  His 
May 1994 military medical examination found his postoperative 
recovery to be "relatively benign," with his Hodgkin's 
lymphoma also in "complete remission."  The veteran was 
asymptomatic at the time of examination, and required no 
medication.  His physical evaluation was normal, and a review 
of his systems was unremarkable.  His complete blood count 
was within normal limits, and CT scans of the chest, abdomen, 
and pelvis were negative for evidence of recurrent Hodgkin's 
lymphoma.

The veteran has offered a June 1994 written statement from 
Dr. N.C.S., who treated him as part of his recovery, in 
support of his appeal.  Dr. S. stated that while the 
veteran's lymphoma is in remission, he continues to have side 
effects of the cancer and accompanying chemotherapy 
treatment.  These residuals include bilateral hearing loss, 
some dizziness and light-headedness, respiratory impairment, 
and sterility.  Additionally, he continues to face the 
"likely" risk of relapse.  Accordingly, the veteran has 
been afforded a 30 percent rating for his Hodgkin's lymphoma, 
in acknowledgment of his fatigability, as is warranted under 
the prior version of Diagnostic Code 7709.  

The veteran has also been awarded separate ratings for any 
disabilities found by the VA, based on the medical evidence, 
to be secondary to his Hodgkin's lymphoma, or treatment 
thereof.  See 38 C.F.R. §§ 3.310, 4.117, Diagnostic Code 7709 
(2000).  Separate service connection awards for sterility, 
bilateral hearing loss, and tinnitus have all been made.  
While the medical evidence clearly indicates an increased 
probability of a recurrent acute episode of Hodgkin's 
lymphoma, the mere possibility thereto cannot serve as the 
basis of a disability rating.  If the veteran ever does 
experience a future relapse of Hodgkin's lymphoma, he may 
seek an increased rating for his service connected disability 
at that time.  

Thus, the clear preponderance of the evidence indicates that 
the RO's assignment of a 30 percent rating for the veteran's 
service connected Hodgkin's lymphoma was proper.  All 
procedural safeguards were met, and the assembled medical 
evidence was both sufficient and in support of the reduction.  


ORDER

The reduction of the veteran's total (100 percent) disability 
rating for Hodgkin's lymphoma to 30 percent, effective 
November 1, 1994, was proper, and his appeal for restoration 
of the prior rating is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

